IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   August 6, 2008
                                 No. 08-10111
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

JIMMY CASTRO NARANJO

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:03-CR-6-1


Before HIGGINBOTHAM, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Jimmy Castro Naranjo raises
arguments that are foreclosed by United States v. Hinson, 429 F.3d 114, 119 (5th
Cir. 2005), which held that a defendant is not entitled to a jury trial to determine
whether the terms of supervised release have been violated. The Government’s
motion for summary affirmance is GRANTED, and the judgment of the district
court is AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
No. 08-10111




     2